 1   MARTA E. VILLACORTA (NY SBN 4918280)
     Assistant United States Trustee
 2   United States Department of Justice
     Office of the U.S. Trustee
 3   280 South First Street, Suite 268
     San Jose, CA 95113-3000
 4   Telephone: (408) 535-5525
     Facsimile: (408) 535-5532
 5   Email: marta.villacorta@usdoj.gov
 6
     Attorneys for TRACY HOPE DAVIS
 7   United States Trustee for Region 17
 8                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN JOSE DIVISION
10
      In re                                          )    Case No. 21-50915 SLJ
11                                                   )
      PIERCE CONTRACTORS, INC.,                      )    Chapter 11
12                                                   )
                                          Debtor.    )
13                                                   )
                                                     )
14                                                   )
                                                     )
15
                     NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE
16
              Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following
17
18   qualified individual as Subchapter V trustee in the above-captioned case:

19                                   Gina Klump
                                     30 5th Street, Suite 200
20
                                     Petaluma, CA 94952
21                                   Phone: (707) 778-0111
                                     Email: gklump@klumplaw.net
22
     Dated: July 12, 2021                           TRACY HOPE DAVIS
23
                                                    UNITED STATES TRUSTEE
24
25                                                  /s/ Marta E. Villacorta
                                                    Assistant United States Trustee
26
27
28



     Notice of Appointment of Subchapter V Trustee
     Case: 21-50915 Doc# 19 Filed: 07/12/21                Entered: 07/12/21 11:51:59      Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION


IN RE:                                                       CASE NO. 21-50915 SLJ

PIERCE CONTRACTORS, INC.,                                    CHAPTER 11

                               Debtor(s)


                VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

        In connection with the United States Trustee’s Notice of Appointment of me as

Subchapter V trustee in this proceeding, I hereby verify that I am a “disinterested person” as

defined by 11 U.S.C. §101(14) in that I:

               (a)    am not a creditor, equity security holder or insider of the debtor;

               (b)    am not, and was not, within two years before the date of filing of the
                      petition, a director, officer, or employee of the debtor; and

               (c)    do not have an interest materially adverse to the interest of the estate or of
                      any class of creditors or equity security holders, by reason of any direct or
                      indirect relationship to, connection with, or interest in, the debtor, or for
                      any other reason.

        Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate seeking compensation

for my service in this case at an hourly rate of $450.00, in addition to seeking reimbursement for

any actual and necessary expenses I incur.

        I hereby accept my appointment as subchapter V trustee in this case pursuant to FRBP

2008.



Dated: 7/12/2021                                     /s/_Gina R. Klump____________________
                                                     Gina R. Klump
                                                     Subchapter V Trustee

                                                 1

Case: 21-50915       Doc# 19     Filed: 07/12/21     Entered: 07/12/21 11:51:59        Page 2 of 2
